DETAILED ACTION
This Office action is in response to request for continued examination filed on October 20th, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20th, 2021 was filed with a request for continued examination.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a method of isotope ratio mass spectrometry, comprising: a. determining an isotope abundance and/or ratio of sample ions, by introducing the sample ions into a collision cell; providing at least one reaction gas in the collision cell to react with the sample ions; reacting the sample ions with the reaction gas in the collision cell to generate at least one chemical adduct ion species resulting from the reaction of the sample ions and the reaction gas; and determining an isotope abundance and/or isotope ratio of the sample ions by mass analysis of the chemical adduct ion species; b. determining an isotope abundance and/or isotope ratio of the reaction gas, by ionizing the reaction gas in the collision cell by means of an ion beam, so as to generate at least one reaction gas ion species in the collision cell that is free of sample ions; and 
The closest prior arts of record are US 2015/0318159 (Badiei et al.) and US 2016/0189948 (Breitenlechner et al.).  Badiei et al. discloses a method of isotope ratio mass spectrometry, comprising: a. determining an isotope abundance and/or ratio of sample ions, by introducing the sample ions into a collision cell; providing at least one reaction gas in the collision cell to react with the sample ions; reacting the sample ions with the reaction gas in the collision cell to generate at least one chemical adduct ion species resulting from the reaction of the sample ions and the reaction gas; and determining an isotope abundance and/or isotope ratio of the sample ions by mass analysis of the chemical adduct ion species (fig. 5 and paragraph 30 especially).  Badiei et al. does not disclose steps b or c.  Breitenlechner et al. discloses a step similar to step b, where a gas in a reaction cell is ionized by means of an ion beam and mass analyzed, but does not include the other steps.  These arts, taken alone or together, does not disclose the subject matter of the independent claim.  Specifically, applicant has uniquely recognized that isobaric interferences can not only be reduced or eliminated through the use of adduct ions, but the exact ratios of isotopes present in a sample can be corrected based on experimentally determined isotope ratios in the reaction gas, rather than relying on generally expected isotope ratios.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881